DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 26, 2022 for the patent application 16/019,074 filed on June 26, 2018. Claims 1 and 2 are amended. Claims 1-8 are pending. The first office action of November 17, 2020; the second office action of February 8, 2021; the third office action of August 19, 2021;the fourth office action of November 29, 2021; and the fifth office action of May 2, 2022 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 2 are directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “measuring sign recognition ability,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “
developing an adaptive sign recognition test by: administering to a first group of individuals having a broad range of ASL abilities a plurality of items, wherein each item of the plurality of items comprises two trials and each trial comprises paired signed utterances, obtaining two responses from the first group of individuals for each of the items of the plurality of items administered to the first group of individuals based on an ability of the first group of individuals to distinguish linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the paired signed utterances can be the same or different from onePage 2 of 7Appl. No.: 16/019,074 another and the difference comprises linguistic contrasts occurring within minimal pairs; and subjecting two responses for each item of the plurality of items to a scaling analysis to assign a difficulty value (di) and associated standard error (se) to each item of the plurality of items to create a pool  of calibrated items comprising items scaled along a continuum of sign recognition difficulty; administering the developed adaptive sign recognition test to at least one individual from a second group of individuals by administering a plurality of the calibrated items from the pool to the at least one individual from the second group of individuals; obtaining two responses to each item of the plurality of calibrated items from the at least one individual from the second group of individuals based on an ability of the at least one individual from the second group of individuals to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the relative sign recognition difficulty of a subsequent item is determined by correctness of two responses to a previous calibrated item; and calculating a test score for the at least one individual from the second group of individuals based upon the correctness of the two responses to each calibrated item.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer software application,” “a computer” and “a computer interface,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “measuring sign recognition ability,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer software application,” “a computer” and “a computer interface,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computer” as described in para. [0057] discloses: “The test can be self-administered, for example, on a home computer, on a wireless device, in a kiosk setting or in a classroom/educational environment.” This is reasonably understood as a ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2. Therefore, claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-21 and 27-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitations: “a computer interface.” This limitation is not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitation is reasonably rejected under a theory of new matter. Therefore, claim 1 is rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. 

Response to Arguments
The Applicant’s arguments filed on October 26, 2022 related to claims 1-8 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. §112
The Applicant respectfully argues “Claims 1 and 2 have been amended to delete "computer implemented" from the preamble, thus providing proper antecedent basis for the preamble of claims 3-8. 
For at least these reasons, withdrawal of the record rejection under 35 U.S.C. §112(b) for indefiniteness of claims 3-8 is respectfully requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. § 112(b) is withdrawn.


Rejections under 35 U.S.C. §101
i)	The claims improve a technical field by enabling a more reliable measurement of an individual's sign recognition ability, which can lead to better ASL proficiency of learners.
The Applicant respectfully argues “Applicant submits that the claims improve a technical field of ASL proficiency by providing individualized methods that enable identification of an individual's sign recognition ability. As disclosed in paragraphs [0003] and [0004] of the present application, "[t]he level of an individual's ASL ability generally has been quantified in terms of their ability to produce acceptable signed utterances" and "[i]n practice, ASL ability is usually determined via an interview procedure administered by a fluent ASL signer following a well-defined interview protocol and a team of trained raters who ... evaluate the ... performance." However, as disclosed in paragraph [0002] "[t]o date, sign recognition ability has not been used to evaluate.. ability in ASL."
The Examiner respectfully disagrees. First, ASL proficiency is a mankind achievement, not a technological improvement. Second, “sign recognition ability has not been used to evaluate.. ability in ASL" is a prior art argument which is not evidence of subject matter eligibility. As such, the argument is not persuasive. 

The Applicant respectfully argues “Moreover, similar to Guidance Example 35 in the October 2019 Update on Subject Matter Eligibility, the claims as a whole amount to significantly more than an abstract idea. In particular, independent claims 1 and 2 recite "administering ... a plurality of items from a calibrated item pool comprising items scaled along a continuum of sign recognition difficulty, each item comprising two trials and each trial comprising paired signed utterances, wherein the paired signed utterances can be the same or different from one another and the difference comprises linguistic contrasts occurring within minimal pairs, obtaining ... a response from the individual based on the individual's ability to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances for each item of the plurality of items administered to the individual, wherein the sign recognition difficulty of a subsequent item is determined by correctness of response to a previous item" and "administering a plurality of the calibrated items from the pool ... obtaining... two responses to each item of the plurality of calibrated items ... based on an ability ... to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the sign recognition difficulty of a subsequent item is determined by correctness of the two responses to a previous calibrated item." This combination of steps recited in claims 1 and 2 operate in a non-conventional and non-generic way to identify the level of an individual's ASL ability in an accurate way that is more than conventional methods, as described in paragraphs [0003] and [0004] of the present application. As such, in combination, these steps recite significantly more than an abstract idea. 
For at least the foregoing reasons, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 101.”
The Examiner respectfully disagrees. Although, “the examples” consist of hypothetical cases that may parallel Supreme Court decisions and Federal Circuit decisions. The examples are not considered precedential and are not fully considered as binding precedent on the USPTO. As such, the Applicant's arguments with regard to “example 35,” do not super cede the Examiner’s subject-matter eligibility analysis using precedential Supreme Court decisions and Federal Circuit decisions. Furthermore, the Applicant’s argument is conclusory and fails to articulate what the Applicant’s claims have in common with example 35 (i.e. a business method for ATM transactions). As such, the argument is not persuasive.

ii)    The claims integrate a judicial exception into a practical application
The Applicant respectfully argues “Applicant submits that the method claims 1-8 include statutory subject matter also because the claims integrate a judicial exception into a practical application (Step 2A Prong Two of the two-part analysis in Alice). Claims 1-8 integrate an abstract idea into a practical application and improves over previous methods of identify the level of an individual's ASL ability. In particular, claims 1 and 2 are directed to a method which includes the steps of "administering ... a plurality of items from a calibrated item pool comprising items scaled along a continuum of sign recognition difficulty" and "wherein the sign recognition difficulty of a subsequent item is determined by correctness of the response to a previous item." Independent claims 1 and 2 are therefore not limited to an abstract idea but recite elements that practically applies the steps of the claims by using the calibrated item pool in evaluating sign recognition to determine the level of an individual's ASL ability.”
The Examiner respectfully disagrees. Improvement over previous methods and applying the claims in a practical manner do not meet the threshold of a “practical application.” Specifically, the Applicant’s argument appears to describe utility, which is not the test. Instead, the Applicant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
•	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
•	Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
•	Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 
Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
•	Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
•	Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
•	Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Applicant’s claims are not providing any technological advancement as described in the first four bulleted factors and, as described above in the rejection, the Applicant’s claims are merely claimed to use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. Also it is worth noting, that the Applicant’s argument with regard to “ASL” is precisely what is done in the analog and is not providing any technical advancements to achieve the same. As such, the argument is not persuasive.
The Applicant respectfully argues “As disclosed in paragraph [0032], "[t]he adaptive sign recognition test of the present invention differs from conventional tests in that the testing experience is individualized and automated, with items being selected "on the fly" from a large pool by an objective "up-down" method on the basis of their information value. The "up - down" method of item selection is designed such that the items administered to each person are selected from a relatively narrow range of difficulty circumscribing their level of ability, which is itself constantly updated as items are administered during the testing process. The standard error associated with the respondent's performance is used to limit the range of difficulty from which items are selected for presentation within each test session. In limiting the range of difficulty from which items are selected, the up-down procedure greatly reduces measurement error in comparison to conventional word recognition tests. Importantly, the adaptive item selection procedure enhances measurement precision for individuals in comparison to conventional word recognition tests because of the systematic manner in which the up-down psychophysical method brackets the respondent's sign recognition ability level within progressively smaller ranges of measurement error." Accordingly, for at least these reasons, claims 1-8 are not directed to an abstract idea and are thus patent eligible. For at least the foregoing additional reasons, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101.”
The Examiner respectfully disagrees. The Applicant is merely describing the automation of a process done by humans in the analog and has at best created an efficiency that benefits mankind and not technology. As such, the argument is not persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715